United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20852
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

STEPHEN ALAN GARDNER,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-177-ALL
                      --------------------

Before GARZA, DEMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Stephen Alan Gardner challenges the validity of the

sentences imposed upon his convictions for distribution of child

pornography and possession of child pornography involving the

sexual exploitation of minors.   See 18 U.S.C. §§ 2252(a)(2),

(a)(5)(B), (b)(1), & (b)(2), and 2256(8)(A).   He argues that

under United States v. Booker, 125 S. Ct. 738 (2005), and Blakely

v. Washington, 124 S. Ct. 2531 (2004), the guidelines

enhancements and upward departure from the guidelines violated


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20852
                                -2-

his Sixth Amendment rights.   Gardner has not shown, however, that

the district court would have sentenced him differently under an

advisory guidelines scheme rather than the mandatory scheme in

place at the time he was sentenced.   See United States v. Akpan,

    F.3d     , No. 03-20875, 2005 WL 852416 at *13 (5th Cir. Apr.

14, 2005).   He has therefore failed to show that the district

court plainly erred.   See United States v. Mares, 402 F.3d 511,

513 (5th Cir. 2005).

     AFFIRMED.